GERALD C. MANN           Aun~lov 11.TEXAS
A.rwoxlu-
        e-PAX.
Hon. M. 0. Flowers
Secretary of State
Austin, Texas

Dear Sir:                               Opiaion Hc. O-2039
                                        Re: puipese olauee of proposed char-
                                            ter net within purview of Section
                                            2 cf Article 1302, Revised Civil
                                            Statutes of Texas, 1925.

             This will acknewledgc receipt of your letter of March 4, 1940, in
which ycu request the opinion of this depal-hnentas to whethk;-or not the pub
pose clause contained in the charter application of "Latin Sons of Texas" is
within the purview of Section 2, Article 1302, oftfteRevised Civil Statutes of
Texas, 1925. The purpose olause acataiaed in the application isr

"Its'purposes shall be to dducate all native born Texans as to their duties,
rights and privileges as American citizens and further-todo allthings neces-
sary aad prcper to raise their educational standards from a cultural stand-
point in order that they may bec~e better oitieens."

             Our opinions Nos. O-1028 and lC32, approved July 22, 1939, and
0-117l, appreved April 19, 1939, the originals ef which were sent to your de-
partment, dealt with similar questions.

              We have carefully reviewed such cpinians and the authorities there-
 in cited and believe than te be determinative of the question here submitted.

              It is cur opinion that the abve   quoted purpcse clause is not with-
 in the purview of Section 2, Article 1302.

                                                Very truly yours


                                           ATTOPR-RYGRRSRALOFTRXAS

                                                By /s/Lloyd Armstrong

                                                         Lloyd Armstrong
                                                              Assistant
 W,AWregr


                                                           APPROVED
                                                        Opinicn Ccnmittee
                                                           Ey BWS Chairmaa